Citation Nr: 0100974	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  94-29 565	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for disability 
manifested by soreness in the shoulders and legs, including 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
March 1986 and from October 1990 to June 1991, including 
service in Southwest Asia from November 16, 1990, to May 19, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In April 1993, the RO denied entitlement to service 
connection for hair loss, skin disorder, shoulder and leg 
soreness, and respiratory problems secondary to service in 
the Persian Gulf War and denied entitlement to an increased 
rating for asthma.  Subsequently, the veteran submitted a 
notice of disagreement regarding the claims of entitlement to 
service connection but in his substantive appeal withdrew the 
appeal as to hair loss and skin disorders.  

An April 1994 rating decision, inter alia, denied entitlement 
to service connection for a nervous disorder, to include 
PTSD.

In July 1994 the veteran perfected an appeal as to the issue 
of entitlement to service connection for a nervous disorder, 
to include PTSD.

In November 1994 the veteran was notified that his case had 
been transferred to the RO in Philadelphia, Pennsylvania.  
Subsequently, the case was transferred to the RO in Roanoke, 
Virginia.

In October 2000 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
statutory duty to assist includes providing examinations or 
obtaining medical opinions when necessary for a decision on 
the claim.  Therefore, the Board finds the case must be 
remanded for additional medical development.

In addition, at his personal hearing before the undersigned 
Veterans Law Judge the veteran testified that he had been 
receiving VA medical treatment pertinent to the matters on 
appeal until approximately 1999.  The Board notes that no VA 
medical records dated after February 1994 are available for 
review.  VA medical records are held to be within the 
Secretary's control and are considered to be a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
These records, if available, must be obtained for an adequate 
determination of the matters on appeal.

The Board also notes that during the course of this appeal 
the United States Court of Appeals for Veterans Claims 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997), altered 
the analysis required in claims for entitlement to service 
connection for PTSD.  Significantly, the Court held that VA 
has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126 
(2000). 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.  

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 and 4.126, and the incorporation of DSM-IV, may have 
a liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen, 10 Vet. App. 128.  Subsequently, the regulation 
applicable to PTSD service connection claims, 38 C.F.R. 
§ 3.304(f) (2000), was amended to reflect changes in VA law 
as a result of the Cohen decision.  See 64 Fed. Reg. 32807-08 
(1999). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

VA's General Counsel has recently held that "the ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary and all 
supporting documents should be sent to 
the Armed Services Center for Research of 
Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
The USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, the USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

3.  The RO should make a specific 
determination as to whether the veteran 
engaged in combat with the enemy, whether 
the claimed stressors are related to that 
combat, and whether the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service.  See 38 C.F.R. § 3.304(f) 
(2000).

4.  If the RO finds the veteran was not 
engaged in combat or that a claimed 
stressor is not related to combat, the RO 
must make a specific determination, based 
on the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
an opinion as to whether or not the 
veteran has an acquired psychiatric 
disorder related to active service.  The 
examiner should be informed as to which 
stressor or stressors have been verified 
or are presumed verified because of 
combat.  The examiner should indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.

6.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and etiology of any 
present disability manifested by soreness 
in the shoulders and legs, to include 
sarcoidosis.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  A complete rationale for the 
opinions given should be provided.

7.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are responsive to 
and in compliance with the directives of 
this remand and, if they are not, the RO 
should implement corrective procedures.

8.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




